TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 14, 2015



                                     NO. 03-14-00647-CV


                    DK&G Management Inc. d/b/a Lifeline Aquatics Inc.,
                       David Grubbs and Kerry Evans, Appellants

                                                v.

   Evgeny Bystroy, Mikhail Moskalenko, Anna Panfilova and Elena Rybalko, Appellees




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on July 11, 2014. Having reviewed

the record, the Court holds that the appellants have not prosecuted their appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. The appellants shall pay all costs relating to this appeal, both in this Court

and the court below.